Title: To John Adams from Benjamin Rush, 14 August 1809
From: Rush, Benjamin
To: Adams, John



My dear Old friend
Philadelphia August 14. 1809

I send you herewith some more of Col Duane’s papers. You will perceive in One of them proposals for  republishing you letters in a pamphflet. It was from a Conviction that you saw things with Other eyes than most of the persons that cooperated with you in establishing the Independance of the United states, and that your Opinions and Conduct would bear the Scrutiny of posterity at that eventful time, that I have so Often urged you to bequeath to your Country memoirs of your life, or the history of your own times. Suppose You take up the state of the public mind with respect to that great measure in 1774. 1775 & 1776, and the private and public part you took in it. I once heard you say the Active business of the American Revolution began in Philada: in the Act of her Citizens in sending back the tea ship, and that massachussets would have ruined her portion of the tea, had not our example encouraged them her to expect Union & Support in destroying it. Perhaps you have never heard that Col: Bradford first suggested to General Mifflin the necessity of opposing the landing of the tea, in an accidental interview they had at the old Man’s door. The general received the proposition coolly, and said it would be impossible to awaken Our Citizens to a Sense of the importance of such a measure. The Old man said “leave that business to me.  I will collect a few active Spirits at my house the tomorrow evening. Do you be one of them, and we will soon bring set the City in motion.” The next evening six or eight citizens (of whom I was one) met at his house. A number of resolutions were drafted. A town meeting was  called a few days Afterwards. Dr Cadwallider (an aged & highly respected Old Whig) was applied to, to preside at it which he chearfully agreed to do. A large meeting was held. The business was conducted with prudence, Spirit and Unanimity. The flame kindred on that day soon extended to Boston & gradually spread throughout the whole Continent. It was the first throe of that Convulsion which delivered great Britain of the United states.—
J Cheetham is now employed in writing the life of Thos Paine. He applied to me for the history of the origin of his Common Sense. In reply to his letter I informed him, that Mr: Paine wrote that pamphflet by at my suggestion, and that I gave it its name. I did not suggest a single idea contained in it, and I believe Dr Franklin’s person was head & hand were equally distant from the author while he wrote it. Mr Cheetham intends to do Paine justice. He will expose his faults errors and crimes as well as extol his talents and Services to our Country.
The young people of our Country born since the year 1774 & who compose a majority of readers our citizens would recive every thing that came from your pen upon the Subject of American Independance with great Avidity. The history of the prejudices, and fears that were gradually written and spoken down, before that measure took place, would form an interesting View of the human mind in its relation to liberty and government. One thing would be very striking in the history of the time alluded to, and that is, the sameness of the prejudices & fears of a certain Class of our Citizens with respect to the monarch, the government, the commerce, and the power of Great Britain.
We have had some Cases of yellow fever in our city, but at present we are perfectly free from it.
I have great pleasure in informing you that my son John has recovered from his late attack of insanity, and is now doing duty in the navy. A gloom still I have heard hangs upon his spirits. This I fear must be the Case a long as memory & friendship retain their places in his mind. The young man who fell by his hand—was as dear to him as a brother.
A safe passage to both our sons across the Ocean! with love to all who still surround your table, I am Dear Sir your Affectionate and Obliged friend
Benjn: Rush.
PS: Do you recollect your once telling me that Col. Laurence told you, that in a Conversation he had with George Greenville just before he left England After the War began, that it was not a War to enforce taxes—but to restrain her our Commerce—and “that we spread too much Canvass upon the Ocean.”? You concurred in this Opinion.

